

109 S3906 IS: Offshore Cap Parity Act
U.S. Senate
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3906IN THE SENATE OF THE UNITED STATESJune 8, 2020Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Gulf of Mexico Energy Security Act of 2006 to eliminate the cap on qualified outer Continental Shelf revenues that may be received by Gulf producing States under that Act, and for other purposes.1.Short titleThis Act may be cited as the Offshore Cap Parity Act.2.Elimination of limitations on amount of distributed qualified outer Continental Shelf revenuesSection 105 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended by striking subsection (f).